DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 105a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the pipe assembly 5 as described in the specification (para. 0038], line 1).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-5, 7-12, 14-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Crane et al. (4,766,631), hereinafter Crane.
Regarding claim 1, Crane teaches a cutter for removing obstructions including mineral deposits and concrete deposits from pipes, the cutter comprising: 
a main body 10 that serves as a drive housing; 
a turbine (not shown) coupled to a shaft 12 on a front end of the main body; 
a cutting assembly mechanically coupled to the turbine; 
a propulsion unit 15 (on big section of element 14) disposed at a back end of the main body opposite the turbine; 
a pipe assembly 42 having a first end that is mechanically coupled to the propulsion unit 15 and a second end that is mechanically coupled to a first end of an adjusting spindle (small section of element 14); 
a hose fitting (threads on element 14) mechanically coupled to a second end of the adjusting spindle, the hose fitting being adapted to connect with a hose 40 for supplying a washing liquid to the cutter; and 
an adjustable skid assembly 22 mechanically coupled to the cutter, the adjustable skid assembly being adjustable to movingly engage inner surfaces of pipes having diameters ranging from approximately eight inches to approximately fifteen inches or from approximately twelve inches to approximately twenty-four inches.
See Figs. 1 and 4.

It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the adjustable skid assembly 22 being adjustable for moving inside of pipes having diameters ranging from approximately eight inches to approximately fifteen inches or from approximately twelve inches to approximately twenty-four inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 12, Crane teaches a method for removing obstructions including mineral deposits and concrete deposits from pipes, the method comprising: 
adjusting an adjustable skid assembly mechanically coupled to a cutter to movingly engage an inner surface of a pipe having either a diameter ranging from approximately eight inches to approximately fifteen inches or from approximately twelve inches to approximately twenty-four inches, the cutter comprising: 
a main body 10 that serves as a drive housing; 
a turbine (not shown) coupled to a shaft 12 on a front end of the main body; 
a cutting assembly mechanically coupled to the turbine; 
a propulsion unit 15 (on big section of element 14) disposed at a back end of the main body opposite the turbine; 

a hose fitting (threads on element 14) mechanically coupled to a second end of the adjusting spindle; and 
with a hose 40 connected to the adjusting spindle, suppling a washing liquid to the cutter, wherein the washing liquid enters the propulsion unit and the main body of the cutter is directed through liquid flow channels of the propulsion unit and of the main body, wherein at least some of the washing fluid directed through the liquid flow channels is directed by the propulsion unit in a rearward direction and in a forward direction onto the inner surface of the pipe, and wherein at least some of the washing liquid is directed onto a back side of the turbine causing the turbine to rotate.
	See Figs. 1 and 4.
Crane does not teach the adjustable skid assembly 22 being adjustable for moving inside of pipes having diameters ranging from approximately eight inches to approximately fifteen inches or from approximately twelve inches to approximately twenty-four inches.
It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the adjustable skid assembly 22 being adjustable for moving inside of pipes having diameters ranging from approximately eight inches to approximately fifteen inches or from approximately twelve inches to approximately twenty-four inches, since it has been held that where the general conditions of a claim In re Aller, 105 USPQ 233.
	Regarding claims 3 and 14, Crane teaches the propulsion unit and the main body are separate parts.
	Regarding claims 4 and 15, the propulsion unit 15 being at the back end of the main body is best seen in Fig. 1.
	Regarding claims 5 and 16, a threaded connection between the propulsion unit and the pipe defines a connector the prevent vibration between the main body and the propulsion unit.
	Regarding claims 7-11 and 18-22, it is known in the art that there is a roller bearing inside the main body connected to the shaft for facilitating the rotation of the shaft.  To provide one or two rollers bearing to the shaft is within the knowledge of one skilled in the art.
Claims 2 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Crane et al. (4,766,631), hereinafter Crane, in view of Bitterman (7,526,827).
Crane teaches the invention substantially as claimed except for the cutting assembly is a chain assembly.
	Bitterman teaches a use of a chain cutting assembly being known in a drain pipe cleaning art.  See Fig. 1.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide a chain cutting assembly as taught by Bitterman to the cutter of Crane of removing mineral deposits inside a pipe.
Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cutting devices for use in sewer pipes are cited in form PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PHONG H NGUYEN/Examiner, Art Unit 3724